Case 1:16-cv-09517-LAK Document 254 Filed 10/28/19 Page1of1

Rochester, New York
CALI HAN LAW wwwCalihanLaw.com
PLLC

Writer’s Direct Dial: 585-281-2593
Email: rcalihan@calihanlaw.com
Office: New York, New York

October 28, 2019

Hon. Katharine H. Parker
United States Magistrate Judge
United States Courthouse

500 Pearl St.

New York, NY 10007-1312

Re: Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
Civ. Action No.: 16-cv-09517-LAK-KHP

Dear Judge Parker:

I represent the Estate of Elliott W. Gumaer, Jr. and write in reference to the above-
encaptioned action. Pursuant to Your Honor’s September 10, 2019 Order the parties’ motions for
summary judgment are due on November 1, 2019. For a number of reasons, including the
California wildfires causing John Herbert, one of the attorneys for the Eber defendants, to be
without power, counsel for the Eber defendants and I have asked plaintiffs to agree to a new
summary judgment motion filing date of Friday, November 8, 2019. Counsel for the plaintiffs
has agreed, provided the remaining motion dates remain unchanged.

Accordingly, the parties respectfully request that the Court’s September 10, 2019 Order
be modified as follows:

All moving briefs are due on November 8, 2019:
Opposition briefs are due on December 6, 2019; and
Reply briefs are due on December 20, 2019.

Oral argument is scheduled for January 8, 2020 at 2:00 p.m. in Courtroom 17D,
United States Courthouse, 500 Pearl Street, New York, NY.

Counsel for the Eber defendants and plaintiffs’ counsel have reviewed and approved this
letter. Thank you kindly for your continued attention to this matter.

Respectfully submitted,
De B® RCA]
Robert B. Calihan

cc: Brian Brook, Esq. (via ECF)
Colin D. Ramsey, Esq. (via ECF)
Paul Keneally, Esq. (via ECF)

Reynolds Arcade Building + Suite 620 + 16 East Main Street + Rochester, New York 14614

 
